Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "said microwells" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 depends on Claim 26 and claim 26 recites “said microwells”.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4-8, 14-23, 25, and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ejiri et al. (2014/0227784) as evidenced by the admitted prior art of Kobel et al. (Methods in Molecular biology, Vol. 811, 2012, pages 101-112, XP009185724).

With regard to claim 26, Ejiri at al. further teach wherein each of said plurality of microwells comprises a diameter, a height, and a diameter, height and interwell distance that are each separate from one another. It should be noted that this last phrase doesn’t appear to limit the structure of the claim.  Specifically, with reference to the new limitation of letter b). Ejiri et al. teach the 1:10 ratio in their Example 2 [0061] given their D of 200um and W of 20um.
With regard to claims 27 and 28. Ejiri et al. teach that “as a result of studies on various heights H and equivalent diameters D”[0045] teaching therefore the capability of the art to have microwells with equivalent height and diameters.
With regard to claims 4 and 5, Ejiri et al. teach such diameters and heights [0042].  Applicant should amend the claim if they want additional weight attributed to it i.e., “and can be varied independently of each other” is interpreted as an alternative/optional use.  Applicant should amend if they require a particular structural attribute for this functionality.  It should also be noted that altering the sizing would be interpreted as an obvious to optimize type of use.
With regard to claim 6, Ejiri et al. teach various shapes or sizes (Figures 6A-6C).
With regard to claims 7 and 8, Ejiri et al. teach 5um between wells [0008].
With regard to claims 14-15, Ejiri et al. teach coating their microwells with a hydrogel such as polyethylene glycol [0057].
Ejirir et al. do not teach the specifics of the hydrogel being claimed in claims 16-23, 25, and 26.
However, in their own application at [0173], Applicant points to the work of Kobel et al. [0186] to teach the various functionalization options presently being claimed and the concept of making a 
It would have been obvious to a person of skill in the art at the time the invention was being made to have incorporated the functionalization schemes of Kobel and making the device from a hydrogel for the expected benefit of imparting great specificity on the process and the ability to retain specific cell types.

Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ejiri et al. (2014/0227784) as evidenced by the admitted prior art of Kobel et al. (Methods in Molecular biology, Vol. 811, 2012, pages 101-112, XP009185724)and in view of Junger (2010/0015697). 
With regard to claims 10-12, the teachings of Ejiri et al. and Kobel can be seen above.
Ejiri et al. do not teach wherein a microfluidic network of channels is aligned under the plurality of microwells and that they are dimensioned to be less than 500um.
Junger et al. teach wells fashioned to receive cells similar to Ejiri but also teach microfluidic channels stemming from their base and operating at small scales such as (micro, nano, pico liters)[0005](figure 11).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the underlying system of Junger et al. below the microwells of Ejiri et al. and Kobel for the expected benefit of providing a system that could handle culturing of cells and the automation of highly manual laboratory processes, such as in vitro fertilization, onto a single substrate [0005].

Response to Arguments
Applicant's arguments filed 8/6/2020 have been fully considered but they are not persuasive.  The Examiner has newly rejected claims 27 and 28 under a 103 rejection as can be seen above.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) such an argument is not considered to be convincing.   In this instance the examiner maintains the well known advantages as extolled by Kobel would have been motivation to make microwell arrays from hydrogels to further increase the physiological relevance of these platforms, as it substantially enhances stem cell survival and the efficiency of self-renewal or differentiation (Abstract).
Applicant also argue that Ejiri et al. teach certain things (4th paragraph, page 8) however, they also teach the claimed limitations as pointed to in the new rejection above.  Again, it would appear that the Applicant’s are arguing intended uses for their invention instead of the positively recited structure itself.
Also, it should be noted that the cited, related prior art of Cheng et al. (below in the Conclusion) teaches similarly sized heights, diameters for their hydrogel layers of their microfluidic devices (Figure 2).  Given the teachings and capabilities taught in the prior art and within Applicant’s own admitted prior art, the present arguments are not convincing.
Applicants are encouraged to further positively recite the structure of their microgel-based wells such that their novelty and unobviousness becomes clear.  

Conclusion
In an attempt to show the well known nature in the prior art of making microfluidic devices from microgels, Cheng et al. (Lab on a chip 2007, 7, 763-769) is also brought to the applicant’s attention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/1/2021